NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 22 are canceled
Claims 21, 23-40 are allowed.

Allowable Subject Matter
Claims 21 and 23-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
At the outset, it is noted that the Non-Final Rejection dated 10/27/20 relied on Dodge (US 3,561,711).  However, the proper reference intended to be relied upon was Crookham et al (US 2002/0179788).  This rejection is rendered moot by the current Notice of Allowability.
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, placing at least one first ballast plate below he at least one arm, placing a second ballast plate on each arm, and the first ballast plate provides ballast to the foundation.  While numerous references disclose feet plates below the arms, these plates are not providing ballast to the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635